UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (X)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-31398 [Missing Graphic Reference] NATURAL GAS SERVICES GROUP, INC. (Exact name of registrant as specified in its charter) Colorado 75-2811855 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 508 W. Wall St., Ste 550 Midland, Texas79701 (Address of principal executive offices) (432) 262-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstandingat November 6, 2008 Common Stock, $.01 par value 12,093,833 NATURAL GAS SERVICES GROUP, INC. Part I - FINANCIAL INFORMATION Item 1.Financial Statements Unaudited Condensed Consolidated Balance Sheets Page 1 Unaudited Condensed Consolidated Income Statements Page 2 Unaudited Condensed Consolidated Statements of Cash Flows Page 3 Notes to Unaudited Condensed Consolidated Financial Statements Page 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page 10 Item 3.Quantitative and Qualitative Disclosures about Market Risk Page 17 Item 4.Controls and Procedures Page 17 Part II- OTHER INFORMATION Item 1.Legal Proceedings Page18 Item 1A.Risk Factors Page 18 Item 6.Exhibits Page 19 Signatures Page 21 Return to Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, exceptper share amounts) (unaudited) December 31, September 30, 2007 2008 ASSETS Current Assets: Cash and cash equivalents $ 245 $ 6,701 Short-term investments 18,661 — Trade accounts receivable, net of doubtful accounts of $110 and $106, respectively 11,322 11,078 Inventory, net of allowance for obsolescence of $273 and $380, respectively 20,769 29,270 Prepaid income taxes 3,584 377 Prepaid expenses and other 641 87 Total current assets 55,222 47,513 Rental equipment, net of accumulated depreciation of $16,810 and $22,374, respectively 76,025 104,539 Property and equipment, net of accumulated depreciation of $4,792 and $5,657, respectively 8,580 9,129 Goodwill, net of accumulated amortization of $325, both periods 10,039 10,039 Intangibles, net of accumulated amortization of $1,145 and $1,374, respectively 3,324 3,095 Other assets 43 17 Total assets $ 153,233 $ 174,332 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt and subordinated notes $ 4,378 $ 3,378 Current portion of line of credit 600 — Accounts payable 4,072 5,178 Accrued liabilities 3,990 5,922 Current income tax liability 3,525 109 Deferred income 81 51 Total current liabilities 16,646 14,638 Longterm debt, less current portion 9,572 7,039 Line of credit, less current portion — 7,000 Deferred income tax payable 12,635 18,744 Other long term liabilities — 447 Total liabilities 38,853 47,868 Stockholders’ equity: Preferred stock, 5,000 shares authorized, no shares issued or outstanding — — Common stock, 30,000 shares authorized, par value $0.01;12,085 and 12,094 shares issued and outstanding, respectively 121 121 Additional paid-in capital 83,460 83,883 Retained earnings 30,799 42,460 Total stockholders' equity 114,380 126,464 Total liabilities and stockholders' equity $ 153,233 $ 174,332 See accompanying notes to these condensed consolidated financial statements. - 1 - Return to Index NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED INCOME STATEMENTS (in thousands, except earnings per share) (unaudited) Three months ended September 30, Nine months ended September 30, 2007 2008 2007 2008 Revenue: Sales, net $10,574 $13,239 $30,239 $32,024 Rental income 7,857 11,414 22,019 30,519 Service and maintenance income 220 293 729 814 Total revenue 18,651 24,946 52,987 63,357 Operating costs and expenses: Cost of sales, exclusive of depreciation stated separately below 6,894 9,038 20,856 21,669 Cost of rentals, exclusive of depreciation stated separately below 3,161 4,106 8,885 11,604 Cost of service and maintenance, exclusive of depreciation stated separately below 132 207 456 567 Selling, general, and administrative expense 1,311 1,539 3,773 4,374 Depreciation and amortization 1,921 2,608 5,448 7,097 Total operating costs and expenses 13,419 17,498 39,418 45,311 Operating income 5,232 7,448 13,569 18,046 Other income (expense): Interest expense (281) (84) (879) (518) Other income 346 21 1,062 395 Total other income (expense) 65 (63) 183 (123) Income before provision for income taxes 5,297 7,385 13,752 17,923 Provision for income taxes 1,960 2,574 5,088 6,262 Net income $3,337 $4,811 $8,664 $11,661 Earnings per share: Basic $0.28 $0.40 $0.72 $0.96 Diluted $0.28 $0.40 $0.72 $0.96 Weighted average shares outstanding: Basic 12,072 12,091 12,067 12,088 Diluted 12,091 12,144 12,086 12,153 See accompanying notes to these condensed consolidated financial statements. - 2 - Return to Index NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) (unaudited) Nine months ended September 30, 2007 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $8,664 $11,661 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 5,448 7,097 Deferred taxes 2,259 6,262 Employee stock options expensed 292 294 Gain on sale of property and equipment (1) (14) Changes in current assets and liabilities: Trade accounts receivables, net 716 244 Inventory, net (4,179) (8,501) Prepaid expenses and other (209) 554 Accounts payable and accrued liabilities 2,190 3,038 Current income tax liability (683) (286) Deferred income 21 (30) Other 30 17 NET CASH PROVIDED BY OPERATING ACTIVITIES 14,548 20,336 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (15,676) (35,943) Purchase of short-term investments (2,347) (320) Redemption of short-term investments 4,500 18,981 Proceeds from sale of property and equipment 44 35 NET CASH USED IN INVESTING ACTIVITIES (13,479) (17,247) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from line of credit — 7,500 Proceeds from other long term liabilities — 447 Repayments of long-term debt (3,597) (3,533) Repayments of line of credit — (1,100) Proceeds from exercise of stock options 159 53 NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES (3,438) 3,367 NET CHANGE IN CASH (2,369) 6,456 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 4,391 245 CASH AND CASH EQUIVALENTS AT END OF PERIOD $2,022 $6,701 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $942 $480 Income taxes paid $3,546 $287 See accompanying notes to these condensed consolidated financial statements. - 3 - Return to Index NATURAL GAS SERVICES GROUP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED
